COLLINS,* District Judge,
dissenting.
Because I disagree with the majority’s determination that the Postal Inspectors had discretion under their governing regulations to take no action when informed of a threat against Garcia on January 2,1996, I respectfully dissent. As stated in the majority opinion, the relevant regulations required the Postal Inspectors to gather details of a threat, determine if a threat is credible and take appropriate responsive action. The majority determined that the Postal Inspectors’ investigation of Mr. Deniz’s stalking of Garcia in November and early December 1995, satisfied their obligation to review a distinct threat on January 2, 1996. It is with that determination that I disagree.
On January 2, 1996, Garcia reported to the Postal Inspectors that Mr. Dente had made a threat against his life that day. That evening, Mr. Dente shot Garcia rendering him a quadriplegic. The January 2 threat was separate in time, and more serious from the threats previously investigated, and under their own regulations the Postal Inspectors were required to gather information about it and respond appropriately. While the extent of the mandated investigation and response was discretionary, the Postal Inspectors did nothing and the regulations did not allow them to make that choice. Because the Postal Inspectors did not have discretion under the regulations to make no response to the January 2, 1996 threat, the discretionary function exception to the Federal Tort Claims Act does not apply. Therefore, I respectfully dissent and would reverse the district court’s ruling and remand for further proceedings.